Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2016-027194, filed on 2/16/2016.
Status of Claims
This action is in reply to the RCE filed on 11/18/2021.
Claims 1-9, 13, 15-19, 21, 22, and 24-27 have been previously cancelled.
Claims 10-12, 14, 20, 23, and 28-40 are currently pending and have been examined.
Claims 10-12, 14, 20, 23, and 28-40 are currently rejected.
This action is made NON-FINAL.
Response to Arguments
Applicant’s arguments filed 11/18/2021
Applicant’s arguments with regards to the art rejections have been considered and appear to be directed solely to the instant amendments to the claims. Applicant argues that Yoshida does not teach the act of laying the tags however figure 16 shows the process of laying the tags. In response to the amendments the examiner has made Yoshida the primary reference and has brought in Sharp to teach the amended claims. Accordingly, the claims are addressed in the body of the rejections below.
Specification
The attempt to incorporate subject matter into this application by reference to JP2005-202478, WO2005/19851, WO2009/119081, JP4655247, WO2001/155527, JP2012-154786, WO2009/078296, and JP2013-242299 is ineffective because the specification does not explicitly state that the references are to be incorporated. SEE MPEP 608.01(p).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-12, 14, 28-29, 34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (JPH11312294) in view of Sharp (U.S. Pat. No. 6,330,503) and Yonemura (U.S. Pat. No. 6,378,772).
Regarding claim 10:
Yoshida teaches:
A work vehicle system (an installation device of the tag [0001]), comprising:
a work vehicle configured to perform work relating to [magnetic] markers to be laid on a road surface (As shown in FIG. 16, this tag installation device 71 is mounted on a vehicle 73 such as a truck. Specifically, from the front of the vehicle 73, it has a dent forming machine 77 that opens a dent 75 for installing a tag on the road, and a positioning mechanism using a CCD camera 79 to fix the tag 61 to the formed dent 75. A sealant filling machine 81 for injecting and filling the sealant 80, a roller 67 around which the tag installation component 63 is wound, and a pressing roller 83 for pressing the tag 61 placed in the recess 75 are provided. [0087]) so as to be detectable by a [magnetic] sensor attached to a bottom surface side of a vehicle (on the vehicle side, a plurality of antennas are provided in front of and behind the vehicle in order to communicate with the tag 1 and control for guiding the vehicle. That is, the front vehicle-mounted antenna 3 including three antennas is provided in front of the vehicle, and the rear vehicle-mounted  in order to achieve vehicle-side control for assisting driving operation of the vehicle by a driver (examiner is taking the limitation in the alternative however notes that it would be obvious to take the data being provided and provide guidance to the user versus full autonomous control.) or automatic driving of the vehicle not relying on operation of the driver (As shown in FIG. 2, in the vehicle guidance system of the present embodiment, as a roadside configuration, a travel target line is set on the road, and along the travel target line, tags are set at predetermined intervals (for example, 10 m). 1 is embedded. As will be described later in detail, the tag 1 is a fixed machine that transmits guidance information to the vehicle in order to guide the vehicle along the travel target line. [0032]), 
the work vehicle system includes a work apparatus configured to perform the work relating to the [magnetic] markers (As shown in FIG. 16, this tag installation device 71 is mounted on a vehicle 73 such as a truck. [0087]),
and lay the [magnetic] markers on the laving line using the work apparatus (Specifically, from the front of the vehicle 73, it has a dent forming machine 77 that opens a dent 75 for installing a tag on the road, and a positioning mechanism using a CCD camera 79 to fix the tag 61 to the formed dent 75. A sealant filling machine 81 for injecting and filling the sealant 80, a roller 67 around which the tag installation component 63 is wound, and a pressing roller 83 for pressing the tag 61 placed in the recess 75 are provided. [0087]).
Yoshida does not explicitly teach, however Sharp teaches:	
wherein the work vehicle includes processing circuitry (fig. 6, controller 103) configured to receive radio waves transmitted from a plurality of satellites (fig. 6, GPS antenna 110) and measure an absolute position of the work vehicle (The controller 103 uses signals from the GPS antenna 110, the tilt sensor 112 and the proximity sensor 124 for properly positioning the stakeout tool 106 over a geographical location that is to be marked by paint or the stake 128. [col 9, lines 14-17]),
store, in a memory (fig. 7, memory 130), an absolute position of a laying line (The location comparator 78 includes instructions for comparing the geographical mark location data 82 and current GPS-based location and detecting when there is a match between the current GPS-based location and one of the data points in the geographical mark location data 82 [col 6, lines 60-64]), which is a virtual line on which the magnetic markers are to be laid and the [magnetic] markers have not yet been laid (The memory 130 includes the geographical mark location data 82 and optionally the geographical drawing converter 98 as described above [col 9, lines 41-43]), the absolute position of the laying line being discrete data formed of absolute positions of respective laying positions where the [magnetic] markers are planned to be laid (The location comparator 78 includes instructions for comparing the geographical mark location data 82 and current GPS-based location and detecting when there is a match between the current GPS-based location and one of the data points in the geographical mark location data 82 [col 6, lines 60-64]; examiner notes that the geographical mark location data are discrete locations for individual tags.), and respective absolute positions of respective intermediate positions between respective adjacent laying positions of the [magnetic] markers (The location comparator 78 includes , 
calculate a positional deviation between the absolute position of the work vehicle and the absolute position of the laying line (As the current GPS-based location moves along of the track line, the location comparator 78 determines a distance in the cross track direction 54 between the GPS-based location and the track line; and issues an indicative cross track error signal. [col 7, lines 24-28]), 
generate, based on the calculate positional deviation, a control target for travelling along the laying line (the controller 34 includes an autopilot 88 for receiving the cross track error signal and providing a steering signal for automatically steering a vehicle carrying the GPS paint sprayer 12 back onto the track line toward the geographical location for the next data point in the geographical mark location data 82. [col 7, lines 35-40]), 
and achieve control of a steering angle of a steering wheel of the work vehicle based on the generated control target (providing a steering signal for automatically steering a vehicle carrying the GPS paint sprayer 12 back onto the track line toward the geographical location for the next data point in the geographical mark location data 82. [col 7, lines 35-40]), the work vehicle system includes a work apparatus configured to perform the work relating to the [magnetic] markers (The location comparator 134 includes instructions for detecting when there is a match between the geographical location of the stakeout tool 106 and one of the data points in the geographical mark location data 82. When a match is detected the location comparator 134 generates , 
and the work vehicle is configured to perform automatic driving (fig. 7, autopilot 88), based on the control of the steering angle (providing a steering signal for automatically steering a vehicle carrying the GPS paint sprayer 12 back onto the track line toward the geographical location for the next data point in the geographical mark location data 82. [col 7, lines 35-40]), to travel along the laying line (The location comparator 78 includes instructions for determining a track line in the track direction 52 from one or more adjacent data points in a raster or vector line for the geographical mark location data 82 [col 7, lines 21-24]), and lay the [magnetic] markers on the laving line using the work apparatus (The location comparator 134 includes instructions for detecting when there is a match between the geographical location of the stakeout tool 106 and one of the data points in the geographical mark location data 82. When a match is detected the location comparator 134 generates location match information. In a first embodiment, the location match information automatically directs the microprocessor 72 for providing a control signal through the stake gun trigger 148 to trigger the stake gun 126 to shoot one of the stakes 128 into the ground [col 10, lines 22-32]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Yoshida to include the teachings as taught by Sharp because “an advantage of the present invention is that a standard drawing or architectural or other surface site application program can be used for automatically staking specified geographical locations.” [Sharp, col 
Yoshida in view of Sharp does not explicitly teach, however Yonemura teaches:	
magnetic markers (magnetic road markers be embedded at standard intervals in the lateral direction across a road. When the magnetic road markers are so spaced, a plurality of magnetizing unit can be similarly spaced so that a plurality of magnetic road markers can be magnetized simultaneously resulting in increased efficiency. In a still further embodiment, a plurality of road markers are embedded along the lateral direction of a road and the magnetizing unit is mounted on the structure of the embodiment so that it can move along the lateral direction of the road. With this configuration, a plurality of road markers embedded along the lateral direction of a road can be magnetized without moving the embodiment of the invention itself A further embodiment of the present invention may be mounted in a vehicle. With this embodiment, magnetizing of road markers occurs as the vehicle passes yielding great efficiency. This efficiency is enhanced in yet another embodiment of the present invention in which the vehicle is automatically piloted. [col 3, lines 8-25])
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Yoshida in view of Sharp to include the teachings as taught by Yonemura because “when the magnetic road markers are so spaced, a plurality of magnetizing unit can be similarly spaced so that a plurality of magnetic road markers can be magnetized simultaneously resulting in increased efficiency.” [Yonemura, col 3, lines 9-13]
Regarding claim 11:

Sharp further teaches:
wherein the processing circuitry (fig. 7, autopilot 88) is configured to perform an automatic steering by controlling the steering angle of the steering wheel based on the control target (providing a steering signal for automatically steering a vehicle carrying the GPS paint sprayer 12 back onto the track line toward the geographical location for the next data point in the geographical mark location data 82. [col 7, lines 35-40]).
Yonemura further teaches:
wherein the processing circuitry (fig. 9, automatic driving control section 65) is configured to perform an automatic steering by controlling the steering angle of the steering wheel based on the control target (Automatic driving control section 65 controls steering mechanism 62, accelerating mechanism 63, and braking mechanism 64 according the trigger signal from the marker position detecting section 61 and vehicle position data from the navigation device 14. [col 7, lines 47-51]).
Regarding claim 12:
Yoshida in view of Sharp and Yonemura disclose all the limitations of claim 10, upon which this claim is dependent.
Yonemura further teaches:
wherein the processing circuitry is configured to control a travelling speed (fig. 9, automatic driving control section 65, accelerating mechanism 63, and braking mechanism 64) including driveaway (the automatic driving control section 65  and stop (The automatic driving control section 65 stops the dedicated vehicle 2 [col 8, lines 46-47]), of the work vehicle (fig. 3, vehicle 2 with control unit 10 within).
Regarding claim 14:
Yoshida in view of Sharp and Yonemura disclose all the limitations of claim 10, upon which this claim is dependent.
Sharp further teaches:
wherein the processing circuitry (fig. 7, controller 103) is configured to: detect whether the work vehicle has reached a laying position (The location comparator 134 includes instructions for detecting when there is a match between the geographical location of the stakeout tool 106 and one of the data points in the geographical mark location data 82. [col 10, lines 22-32]) which is a position where the magnetic marker is planned to be laid (geographical mark location data 82 [col 10, lines 22-32]), and control the work apparatus to perform the work relating the [magnetic] markers when it is detected that the work vehicle has reached the laying position (The location comparator 134 includes instructions for detecting when there is a match between the geographical location of the stakeout tool 106 and one of the data points in the geographical mark location data 82. When a match is detected the location comparator 134 generates location match information. In a first embodiment, the location match information automatically directs the microprocessor 72 for providing a control signal through the stake gun trigger 148 to trigger the stake gun 126 to shoot one of the stakes 128 into the ground [col 10, lines 22-32]).
Regarding claim 28:
Yoshida teaches:
A [magnetic] marker work method (The present invention relates to a vehicle guide tag capable of guiding a vehicle in a predetermined direction on a road or a parking lot, a method of using the tag, a vehicle guide system using the tag, and the tag. [0001]), comprising:
performing, by a work vehicle, work relating to [magnetic] markers to be laid on a road surface (As shown in FIG. 16, this tag installation device 71 is mounted on a vehicle 73 such as a truck. Specifically, from the front of the vehicle 73, it has a dent forming machine 77 that opens a dent 75 for installing a tag on the road, and a positioning mechanism using a CCD camera 79 to fix the tag 61 to the formed dent 75. A sealant filling machine 81 for injecting and filling the sealant 80, a roller 67 around which the tag installation component 63 is wound, and a pressing roller 83 for pressing the tag 61 placed in the recess 75 are provided. [0087]) so as to be detectable by a [magnetic] sensor attached to a bottom surface side of a vehicle (on the vehicle side, a plurality of antennas are provided in front of and behind the vehicle in order to communicate with the tag 1 and control for guiding the vehicle. That is, the front vehicle-mounted antenna 3 including three antennas is provided in front of the vehicle, and the rear vehicle-mounted antenna 5 including the same three antennas is provided behind the vehicle. [0033]) in order to achieve vehicle-side control for assisting driving operation of the vehicle by a driver (examiner is taking the limitation in the alternative however notes that it would be obvious to take the data being provided and provide guidance to the user versus full autonomous control.) or automatic driving of the vehicle not relying on operation of the driver (As shown in FIG. 2, in the vehicle guidance system of the present embodiment, as a roadside configuration, a travel target line is set on the road, and along the travel target line, tags are set at predetermined intervals (for example, 10 m). 1 is embedded. As will be described later in detail, the tag 1 is a fixed machine that transmits guidance information to the vehicle in order to guide the vehicle along the travel target line. [0032]), 
the work vehicle system includes a work apparatus configured to perform the work relating to the [magnetic] markers (As shown in FIG. 16, this tag installation device 71 is mounted on a vehicle 73 such as a truck. [0087]),
and lay the [magnetic] markers on the laving line using the work apparatus (Specifically, from the front of the vehicle 73, it has a dent forming machine 77 that opens a dent 75 for installing a tag on the road, and a positioning mechanism using a CCD camera 79 to fix the tag 61 to the formed dent 75. A sealant filling machine 81 for injecting and filling the sealant 80, a roller 67 around which the tag installation component 63 is wound, and a pressing roller 83 for pressing the tag 61 placed in the recess 75 are provided. [0087]).
Yoshida does not explicitly teach, however Sharp teaches:	
wherein the performing further includes receiving radio waves transmitted from a plurality of satellites (fig. 6, GPS antenna 110) and measure an absolute position of the work vehicle (The controller 103 uses signals from the GPS antenna 110, the tilt sensor 112 and the proximity sensor 124 for properly positioning the stakeout tool 106 over a geographical location that is to be marked by paint or the stake 128. [col 9, lines 14-17]),
storing, in a memory (fig. 7, memory 130), an absolute position of a laying line (The location comparator 78 includes instructions for comparing the geographical mark location data 82 and current GPS-based location and detecting when there is a match between the current GPS-based location and one of the data points in the geographical mark location data 82 [col 6, lines 60-64]), which is a virtual line on which the magnetic markers are to be laid and the [magnetic] markers have not yet been laid (The memory 130 includes the geographical mark location data 82 and optionally the geographical drawing converter 98 as described above [col 9, lines 41-43]), the absolute position of the laying line being discrete data formed of absolute positions of respective laying positions where the [magnetic] markers are planned to be laid (The location comparator 78 includes instructions for comparing the geographical mark location data 82 and current GPS-based location and detecting when there is a match between the current GPS-based location and one of the data points in the geographical mark location data 82 [col 6, lines 60-64]; examiner notes that the geographical mark location data are discrete locations for individual tags.), and respective absolute positions of respective intermediate positions between respective adjacent laying positions of the [magnetic] markers (The location comparator 78 includes instructions for determining a track line in the track direction 52 from one or more adjacent data points in a raster or vector line for the geographical mark location data 82 [col 7, lines 21-24]), 
calculating a positional deviation between the absolute position of the work vehicle and the absolute position of the laying line (As the current GPS-based location moves along of the track line, the location comparator 78 determines a distance in the cross track , 
generating, based on the calculate positional deviation, a control target for travelling along the laying line (the controller 34 includes an autopilot 88 for receiving the cross track error signal and providing a steering signal for automatically steering a vehicle carrying the GPS paint sprayer 12 back onto the track line toward the geographical location for the next data point in the geographical mark location data 82. [col 7, lines 35-40]), 
achieving control of a steering angle of a steering wheel of the work vehicle based on the generated control target (providing a steering signal for automatically steering a vehicle carrying the GPS paint sprayer 12 back onto the track line toward the geographical location for the next data point in the geographical mark location data 82. [col 7, lines 35-40]),
 performing automatic driving (fig. 7, autopilot 88), based on the control of the steering angle (providing a steering signal for automatically steering a vehicle carrying the GPS paint sprayer 12 back onto the track line toward the geographical location for the next data point in the geographical mark location data 82. [col 7, lines 35-40]), to travel along the laying line (The location comparator 78 includes instructions for determining a track line in the track direction 52 from one or more adjacent data points in a raster or vector line for the geographical mark location data 82 [col 7, lines 21-24]), 
and laying, using the work apparatus, the [magnetic] markers on the laving line (The location comparator 134 includes instructions for detecting when there is a match between the geographical location of the stakeout tool 106 and one of the data points in .
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Yoshida to include the teachings as taught by Sharp because “an advantage of the present invention is that a standard drawing or architectural or other surface site application program can be used for automatically staking specified geographical locations.” [Sharp, col 3, lines 13-16]. This allows for the system of Yoshida to be automated based on standard roadway drawings making the system more accurate and efficient.
Yoshida in view of Sharp does not explicitly teach, however Yonemura teaches:	
magnetic markers (magnetic road markers be embedded at standard intervals in the lateral direction across a road. When the magnetic road markers are so spaced, a plurality of magnetizing unit can be similarly spaced so that a plurality of magnetic road markers can be magnetized simultaneously resulting in increased efficiency. In a still further embodiment, a plurality of road markers are embedded along the lateral direction of a road and the magnetizing unit is mounted on the structure of the embodiment so that it can move along the lateral direction of the road. With this configuration, a plurality of road markers embedded along the lateral direction of a road can be magnetized without moving the embodiment of the invention itself A further embodiment of the present invention may be mounted in a vehicle. With this embodiment, magnetizing of road markers occurs as the vehicle passes yielding great efficiency. This efficiency is 
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Yoshida in view of Sharp to include the teachings as taught by Yonemura because “when the magnetic road markers are so spaced, a plurality of magnetizing unit can be similarly spaced so that a plurality of magnetic road markers can be magnetized simultaneously resulting in increased efficiency.” [Yonemura, col 3, lines 9-13]
Regarding claim 29:
Yoshida in view of Sharp and Yonemura disclose all the limitations of claim 28, upon which this claim is dependent.
Sharp further teaches:
wherein the achieving control of the steering angle includes performing an automatic steering by controlling the steering angle of the steering wheel based on the control target (providing a steering signal for automatically steering a vehicle carrying the GPS paint sprayer 12 back onto the track line toward the geographical location for the next data point in the geographical mark location data 82. [col 7, lines 35-40]).
Yonemura further teaches:
wherein the achieving control of the steering angle includes performing an automatic steering by controlling the steering angle of the steering wheel based on the control target (Automatic driving control section 65 controls steering mechanism 62, accelerating mechanism 63, and braking mechanism 64 according the .
Regarding claim 36:
Yoshida in view of Sharp and Yonemura disclose all the limitations of claim 10, upon which this claim is dependent.
Sharp further teaches:
wherein the work vehicle is configured to move along the laying line (The location comparator 78 includes instructions for determining a track line in the track direction 52 from one or more adjacent data points in a raster or vector line for the geographical mark location data 82. As the current GPS-based location moves along of the track line, the location comparator 78 determines a distance in the cross track direction 54 between the GPS-based location and the track line; and issues an indicative cross track error signal… Preferably, the controller 34 includes an autopilot 88 for receiving the cross track error signal and providing a steering signal for automatically steering a vehicle carrying the GPS paint sprayer 12 back onto the track line toward the geographical location for the next data point in the geographical mark location data 82. [col 7, lines 21-40]), and perform the work while traveling along the laying line (The location comparator 134 includes instructions for detecting when there is a match between the geographical location of the stakeout tool 106 and one of the data points in the geographical mark location data 82. When a match is detected the location comparator 134 generates location match information. In a first embodiment, the location match information automatically directs the microprocessor .
Claims 20, 34, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (JPH11312294) in view of Sharp (U.S. Pat. No. 6,330,503) and Yonemura (U.S. Pat. No. 6,378,772) in further view of Jitsukata (U.S. Pub. No. 2001/0041953).
Regarding claim 20:
Yoshida in view of Sharp and Yonemura disclose all the limitations of claim 10, upon which this claim is dependent.
Yoshida in view of Sharp and Yonemura does not explicitly teach, however Jitsukata teaches:
wherein the processing circuitry is configured to: recognize a lane, which is a section on a road where the vehicle travels (image processing means for generating a vehicle position signal indicative of a position of the vehicle in the width direction of the road from an image represented by the video signal [0012]), measure a relative position of the laying line extending along the lane (a target running locus 8 is set by the whole plan ECU mentioned above into a vehicle 7 in which the automatic drive control system according to the invention. The vehicle 7 is steered so as to draw a smooth running locus in the center portion of a lane 6 of the road as shown in FIG. 1B. [0029]; examiner notes that the system traces out a running line for the vehicle that centers it in the lane which would designate the path that the magnetic targets would be placed.), and based on the measured relative position, generate the control target (a navigation apparatus for generating road data indicative of coordinates of the road in front of the current position of the vehicle [0012]).
Yoshida in view of Sharp and Yonemura to include the teachings as taught by Jitsukata for “automatically steering the vehicle so as to adjust the center line of the vehicle along the reference line.” [Jitsukata, 0004]
Regarding claim 34:
Yoshida in view of Sharp and Yonemura disclose all the limitations of claim 10, upon which this claim is dependent.
Yoshida in view of Sharp and Yonemura does not explicitly teach, however Jitsukata teaches:
wherein the absolute position of the laying line including the absolute position of the intermediate position (The position in the road width direction of the vehicle is obtained by the CCD camera 11. A point train serving as a running course in the information range in which the current vehicle position is set to a start point and the running target point is set to an end point is determined by a target point train extracting process 24. On the basis of the point train obtained by the target point train extracting process 24, a pattern extracting process 25 and a fitting process 27, which will be described hereinlater, are executed, so that a target running locus is determined. [0025]) is stored in the memory as successive data (a curvature in each point train is first obtained by a calculation on the basis of the curve connecting the neighboring points extracted by the target point train extracting process 24 (step S11). [0026]; examiner notes that since the function can connect neighboring points it is able to identify and store the successive data points.) in which the laying line is represented by a function (fig. 4, function comprising steps S11-S18).
Yoshida in view of Sharp and Yonemura to include the teachings as taught by Jitsukata for “automatically steering the vehicle so as to adjust the center line of the vehicle along the reference line.” [Jitsukata, 0004]
Regarding claim 37:
Yoshida in view of Sharp and Yonemura disclose all the limitations of claim 10, upon which this claim is dependent.
Yoshida in view of Sharp and Yonemura does not explicitly teach, however Jitsukata teaches:
wherein the absolute position of the laying line including the absolute position of the intermediate position (The position in the road width direction of the vehicle is obtained by the CCD camera 11. A point train serving as a running course in the information range in which the current vehicle position is set to a start point and the running target point is set to an end point is determined by a target point train extracting process 24. On the basis of the point train obtained by the target point train extracting process 24, a pattern extracting process 25 and a fitting process 27, which will be described hereinlater, are executed, so that a target running locus is determined. [0025]) is stored in the memory as successive data (a curvature in each point train is first obtained by a calculation on the basis of the curve connecting the neighboring points extracted by the target point train extracting process 24 (step S11). [0026]; examiner notes that since the function can connect neighboring points it is able to identify and store the successive data points.) in which the laying line is represented by a function (fig. 4, function comprising steps S11-S18).
Yoshida in view of Sharp and Yonemura to include the teachings as taught by Jitsukata for “automatically steering the vehicle so as to adjust the center line of the vehicle along the reference line.” [Jitsukata, 0004]
Claims 23, 35, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (JPH11312294) in view of Sharp (U.S. Pat. No. 6,330,503) and Yonemura (U.S. Pat. No. 6,378,772) in further view of Zahr (U.S. Pub. No. 2016/0170415).
Regarding claim 23:
Yoshida in view of Sharp and Yonemura disclose all the limitations of claim 10, upon which this claim is dependent.
Yonemura further teaches:
and includes the work apparatus (fig. 3, magnetizing-demagnetizing unit 12)
the work vehicle system in configured to perform the work relating to the magnetic markers (dedicated vehicle 2 has a magnetization control unit (shown as control unit in the drawing) 10 which functions as a controller [col 4, lines 57-60]) 
Yoshida in view of Sharp and Yonemura does not explicitly teach, however Zahr teaches:
further comprising at least a subsequent work vehicle (fig. 1, road paver 3) that is configured to follow (The road paver 3 follows the feeder 2. [0052]) the work vehicle (fig. 1, feeder 2) and includes the work apparatus (fig. 1, screed 13), wherein
with the work vehicle and the subsequent vehicle travelling in a line (fig. 3, construction machines 2 and 3 travelling together in a line; the data processing device 10 is arranged on the feeder 2 for processing the sensor data and generating travel .
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Yoshida in view of Sharp and Yonemura to include the teachings as taught by Zahr to allow for multiple vehicle to work together via “a method for controlling a work train” [Zahr, abstract]
Regarding claim 35:
Yoshida in view of Sharp and Yonemura disclose all the limitations of claim 10, upon which this claim is dependent.
Yoshida in view of Sharp and Yonemura does not explicitly teach, however Zahr teaches:
comprising an apparatus configured to present the control target (a feedback of the control of the road paver to the feeder is effected such that a warning notice is displayed on the feeder or an automatic control adjustment is performed if the distance between the feeder and the road paver is beyond a buffer interval, for example. In this regard, the buffer interval preferably is the buffer interval already described above, which is obtained by the relative positions of the conveyor belt of the feeder and the bunker of the road paver, or an inner buffer interval lying within this interval. [0027]) to the driver of the work vehicle (The above-described warning notice aims at indicating to the driver of the feeder that he has to adjust the .
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Yoshida in view of Sharp and Yonemura to include the teachings as taught by Zahr to allow for multiple vehicle to work together via “a method for controlling a work train” [Zahr, abstract]
Regarding claim 38:
Yoshida in view of Sharp and Yonemura disclose all the limitations of claim 28, upon which this claim is dependent.
Yoshida in view of Sharp and Yonemura does not explicitly teach, however Zahr teaches:
comprising an apparatus configured to present the control target (a feedback of the control of the road paver to the feeder is effected such that a warning notice is displayed on the feeder or an automatic control adjustment is performed if the distance between the feeder and the road paver is beyond a buffer interval, for example. In this regard, the buffer interval preferably is the buffer interval already described above, which is obtained by the relative positions of the conveyor belt of the feeder and the bunker of the road paver, or an inner buffer interval lying within this interval. [0027]) to the driver of the work vehicle (The above-described warning notice aims at indicating to the driver of the feeder that he has to adjust the distance between the feeder and the paver as soon as possible in order to ensure .
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Yoshida in view of Sharp and Yonemura to include the teachings as taught by Zahr to allow for multiple vehicle to work together via “a method for controlling a work train” [Zahr, abstract]
Regarding claim 39:
Yoshida in view of Sharp and Yonemura disclose all the limitations of claim 28, upon which this claim is dependent.
Yoshida in view of Sharp and Yonemura does not explicitly teach, however Zahr teaches:
wherein the work vehicle is configured to move along the laying line (the road paver needs to stay on a predetermined path so that it paves the road surface as intended. As long as the feeder advances on the same path, this means that the road paver needs to follow the path of the feeder as precisely as possible. [0006]), and perform the work while traveling along the laying line (the road paver needs to follow the feeder such that the material discharge from the feeder into the bunker of the paver is performed completely and reliably [0006]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Yoshida in view of Sharp and Yonemura to include the teachings as taught by Zahr to allow for multiple vehicle to work together via “a method for controlling a work train” [Zahr, abstract]
Regarding claim 40:
Yoshida in view of Sharp and Yonemura disclose all the limitations of claim 28, upon which this claim is dependent.
Yoshida further teaches:
from among work vehicles of a plurality of types with different types of the work apparatuses (this tag installation device 71 is mounted on a vehicle 73 such as a truck. [0087]), 
Yonemura further teaches:
from among work vehicles of a plurality of types with different types of the work apparatuses (a method for in situ magnetizing of road markers that supply road information to vehicles, consisting of the steps of embedding either pre-magnetized or un-magnetized road markers in a road, and then magnetizing or re-magnetizing the road markers embedded in the road with a pattern corresponding to coded road information. [col 2, lines 19-24]), 
Yoshida in view of Sharp and Yonemura does not explicitly teach, however Zahr teaches:
from among work vehicles of a plurality of types with different types of the work apparatuses (a method for controlling a work train including a self-propelled road paver and a self-propelled feeder travelling ahead of the road paver, to a work train comprising a self-propelled road paver and a self-propelled feeder, as well as to a feeder and to a road paver for such a work train. [abstract]), 
a subsequent work vehicle is selected in accordance with work details to be performed (a method for controlling a work train including a self-propelled road paver and a self-propelled feeder travelling ahead of the road paver, to a work train , the subsequent work vehicle being configured to follow the work vehicle and includes the work apparatus (a method for controlling a work train including a self-propelled road paver and a self-propelled feeder travelling ahead of the road paver, to a work train comprising a self-propelled road paver and a self-propelled feeder, as well as to a feeder and to a road paver for such a work train. [abstract]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Yoshida in view of Sharp and Yonemura to include the teachings as taught by Zahr to allow for multiple vehicle to work together via “a method for controlling a work train” [Zahr, abstract]
Claims 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (JPH11312294) in view of Sharp (U.S. Pat. No. 6,330,503), Yonemura (U.S. Pat. No. 6,378,772), and Zahr (U.S. Pub. No. 2016/0170415) in further view of Hodoshima (U.S. Pub. No. 2010/0046991).
Regarding claim 30:
Yoshida in view of Sharp, Yonemura, and Zahr disclose all the limitations of claim 23, upon which this claim is dependent.

wherein the subsequent work vehicle (fig. 16, tag installation device 71 and vehicle 73) comprises: 
a supply apparatus including a roll-out shaft (fig. 16; a roller 67 around which the tag installation component 63 is wound, [0087]) which sets a roll body acquired by winding, in a roll shape, a carrier sheet in a long band shape (in a tag installation component 63 for installing the tag 61 on a road, a large number of tags 61 are arranged on a metal film base (or resin base) 65 and wound around a roller 67 [0085]) where the magnetic markers are placed at constant spacings (fig. 14 showing consistent spacing of tags) 
to take out the magnetic markers (when the sealant 80 is hardened, the metal film base 65 is peeled off, and the installation of the tag 61 is completed. [0088]), 
and a placing apparatus (fig. 16, pressing roller 83) configured to place the magnetic markers supplied from the supply apparatus on the road surface (the tag 61 is placed in the recess 75 while the tag installation component 63 is being fed out of the roller 67 by the feeding device 76 into the recess 75 filled with the sealant 80, and the tag 61 in the recess 75 is pushed by the pressing roller 83. [0088]).
Yoshida in view of Sharp, Yonemura, and Zahr does not explicitly teach, however Hodoshima teaches:
and a roll-up shaft (fig. 1, end roller 5) which rolls up the carrier sheet rolled out from the roll body (fig. 1, drive roller 3), the supply apparatus allowing the carrier sheet to be rolled out (fig. 1, image forming apparatus 100)

It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Yoshida in view of Sharp, Yonemura, and Zahr to include the teachings as taught by Hodoshima to provide an “adjustable tension member is disposed on the image transfer belt adjacent the image transfer gap to adjust tension on the image transfer belt as the recording sheet enters and exits the image transfer gap” [Hodoshima, 0017] which allows for the sheet to be maintained taught and not sag or bind with any other moving parts.
Regarding claim 31:
Yoshida in view of Sharp, Yonemura, Zahr and Hodoshima teaches all the limitations of claim 30, upon which this claim is dependent.
Yoshida further teaches:
wherein the placing apparatus includes a pressure roller which rolls (fig. 16, pressing roller 83), with the carrier sheet wound therearound (fig. 16, pressing roller 83; examiner notes that while pressing down the sheet would inherently result in the sheet wrapping around the roller to some degree), while pressurizing the road surface (fig. 16, pressing roller 83; examiner notes that a pressing roller embedding tags 61 into the road would inherently result in the pressurizing of the road surface.), and the carrier sheet rolled out from the roll body and [before being rolled up to the roll-up shaft] is wound around an outer periphery of the pressure roller in a state in which retained magnetic markers are on the outside (fig. 16, tags 61 on metal film base 65 are face down to the road when passing under the pressing roller 83).
Hodoshima further teaches:
wherein the placing apparatus includes a pressure roller which rolls (fig. 1; the secondary transfer roller 12 pressed against the backup roller 4 [0038]), with the carrier sheet wound therearound (fig. 1, transfer belt 2)
and the carrier sheet rolled (fig. 1, transfer belt 2) out from the roll body (fig. 1, roller 3) and before being rolled up to the roll-up shaft (fig. 1, roller 5) is wound around an outer periphery of the pressure roller (fig. 1, roller 4) (fig. 1, belt 2 follows arrow A from roller 3, around roller 4, and up to roller 5)
Regarding claim 32:
Yoshida in view of Sharp, Yonemura, Zahr and Hodoshima teaches all the limitations of claim 30, upon which this claim is dependent.
Yoshida further teaches:
wherein rolling out of the carrier sheet from the roll body is performed by following rotation of driving wheels of the subsequent work vehicle (In this tag installation device 71, as the vehicle travels slowly, the recess 75 is formed by the recess forming machine 77, and the sealant filling machine 81 fills the recess 75 with the sealant 80. Next, the tag 61 is placed in the recess 75 while the tag installation component 63 is being fed out of the roller 67 by the feeding device 76 into the recess 75 filled with the sealant 80, and the tag 61 in the recess 75 is pushed by the pressing .
Regarding claim 33:
Yoshida in view of Sharp, Yonemura, Zahr and Hodoshima teaches all the limitations of claim 31, upon which this claim is dependent.
Yoshida further teaches:
wherein rolling out of the carrier sheet from the roll body is performed by following rotation of driving wheels of the subsequent work vehicle via a decelerating mechanism (a positioning mechanism using a CCD camera 79 to fix the tag 61 to the formed dent 75 [0087]; examiner is interpreting the use of a camera in correctly placing the tags into a dent to inherently include a “decelerating mechanism” since the camera is a feedback mechanism that implies positional errors that have to be correcting by adjusting the position of the tags, either by slowing them down or speeding them up. Examiner also notes that the specification is very sparse as to the exact function, structure, or nature of this “decelerating mechanism” and the examiner is interpreting it in a broad manner in light of the lack of description.), and degree of deceleration by the decelerating mechanism is adjusted (a positioning mechanism using a CCD camera 79 to fix the tag 61 to the formed dent 75 [0087]; examiner notes that the degree of adjustment would be commensurate with the feedback from the camera system.), for each arrival of laying position of each of the magnetic markers (to fix the tag 61 to the formed dent 75 [0087]), so that each of the magnetic markers retained on the carrier sheet is positioned in a gap between the pressure roller and the road surface (a roller 67 around which the tag installation component 63 is wound, and a pressing roller 83 for pressing the tag 61 placed in the recess 75 are provided. [0087]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dawson (US PUB NO 2013/0105078) discloses a road stud placement and removal system includes an induction heating system to quickly heat an appropriate quantity of road stud adhesive.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180. The examiner can normally be reached M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665